PER CURIAM.
We affirm the dismissal of Byrom, P.A. as a party to the underlying surcharge action. However, we decline to reach the *428issue of whether the trial court erred in striking portions of the surcharge petition as that issue was prematurely raised and is properly considered at the conclusion of all judicial labor. See Cole v. Bayley Prods., Inc., 661 So.2d 1299, 1800 (Fla. 4th DCA 1995) (determining that an interlocutory order on motion to strike is not reviewable prior to final judgment).
AFFIRMED in part, DISMISSED in part.
WOLF, HAWKES, and ROBERTS, JJ., concur.